Citation Nr: 1014990	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-09 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for lung disability, to 
include asbestosis.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for cardiomyopathy with 
congestive heart failure (heart disability), claimed as due 
to exposure to asbestos.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active duty from October 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

At the hearing, the Veteran clarified that he was seeking 
service connection for a lung disability due to in-service 
asbestos exposure, and to secondary service connection for 
heart disability (however diagnosed) as secondary to his lung 
disability.  As such, the Board has recharacterized the 
issues as stated on the title page.  See Brokowski v. 
Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 
Vet. App. 1, 4-5 (2009).

In December 2008, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO).  In March 2010, the 
Veteran testified at a personal hearing in Washington, DC, 
before the undersigned Acting Veterans Law Judge.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).

In a statement dated in October 2009 the Veteran's Benefit 
Representative indicated that the VA committed clear and 
unmistakable error (CUE) in its failure to adjudicate the 
issue of service connection for asbestosis, based on 
statements made by the Veteran in 2001.  Later that month, a 
service department representative also referred to CUE by the 
VA.  However, at his hearing in March 2010, the undersigned 
Acting Veterans Law Judge attempted to clarify whether the 
Veteran wanted to pursue a claim of CUE in a prior February 
2005 Board decision that denied service connection for 
cardiomyopathy with congestive heart failure, claimed as due 
to exposure to asbestos.  The Veteran indicated that he was 
not pursuing a claim of CUE at this time.  As such, the Board 
will only review the issues listed on the title page.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

The Veteran contends that he has a respiratory disorder 
secondary to in-service exposure to asbestosis.  In a 
February 2005 decision, the Board determined that the 
evidence showed that the Veteran was exposed to asbestos in 
the course of his duties during service.  From a review of 
the record, however, it is not clear if the Veteran has an 
asbestos-related lung disability.  The Veteran had VA 
examination in June 2008.  The examiner stated that the 
Veteran's respiratory complaints were not likely the result 
of asbestosis.  

However, at his personal hearing, the Veteran submitted a 
private medical statement dated in November 2009 from Dr. S. 
Gonzalez.  Dr. Gonzalez reported that it was likely that the 
Veteran was suffering from asbestosis.  However, she did not 
support her conclusion with any medical reasoning or clinical 
evidence.  As such, there is a medical question relating to 
whether the Veteran has an asbestos-related lung disability, 
to specifically include asbestosis.  As such, the Board finds 
that this case must be remanded for additional VA 
examination.

Additionally, the Board finds that the Veteran's heart 
disability claim with his lung disability claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling 
is requested.)

1.  The RO/AMC should contact the Veteran 
and request that he update the list of the 
doctors and health care facilities that 
have treated him for his respiratory 
disorder.  If information is provided in 
sufficient detail, the RO/AMC should make 
arrangements to obtain all the records of 
the treatment afforded to the Veteran from 
all the sources listed by him that are not 
already on file.  These records should 
include those of Dr. S. Gonzalez.  All 
information obtained should be made part 
of the file 

2.  The RO/AMC should schedule the Veteran 
for an appropriate VA examination to 
determine whether he has a lung disability 
related to his acknowledged in-service 
asbestos exposure.  The claims folder must 
be made available and reviewed by the 
examiner.  All necessary tests should be 
conducted.  The examiner must rule in or 
exclude a diagnosis of asbestosis.  In 
doing so, the examiner must discuss Dr. 
Gonzalez's November 2009 statement.  The 
examiner must state whether it is at least 
as likely as not that any lung disability 
found to be present is related to or had 
its onset in service, to specifically 
include asbestosis due to his in-service 
asbestos exposure.  If the examiner 
concludes that the Veteran has a lung 
disability that might be related to his 
in-service asbestos exposure, the examiner 
must state whether it is at least as 
likely as not that the Veteran has a heart 
disability that was caused or aggravated 
by his lung disability.  The examination 
report should contain the full rationale 
for all opinions expressed and accurately 
reflect the Veteran's medical history.  

3.  Then readjudicate the appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112.



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b).

